Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 19, 2018

The Court of Appeals hereby passes the following order:

A19A0564. SYLVIA COX SHY et al. v. ROOSEVELT MORRIS et al.

       Sylvia Cox Shy, Stanley E. Morris and Franklin B. Morris (“the plaintiffs”)
petitioned to partition real property pursuant to OCGA § 44-6-180 et seq. The trial
court dismissed the petition for failure to join an indispensable party. The trial court
ruled that the order was final as to all issues except payment of the special master’s
fees, which the trial court reserved for later resolution. The plaintiffs filed this direct
appeal. We, however, lack jurisdiction.
       “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). Here, the trial court
reserved ruling on the allocation and payment of special master fees. See Uniform
Superior Court Rule 46 (H). The case thus remains pending below. In order to appeal,
the plaintiffs were required to follow the interlocutory appeal procedures set forth in
OCGA § 5-6-34 (b), including obtaining a certificate of immediate review within ten
days of the order to be appealed and filing an application to appeal within ten days
after the certificate was issued.
      The plaintiffs’ failure to follow the interlocutory appeal procedure deprives this
Court of jurisdiction over this direct appeal, which is hereby DISMISSED. See Mays
v. Rancine-Kinchen, 291 Ga. 283, 283-284 (729 SE2d 321) (2012).
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/19/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.